

116 HR 1125 IH: Accountability for Quality VA Healthcare Act
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1125IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mr. Kilmer (for himself, Mr. Webster of Florida, Mr. Rutherford, Mr. Peters, Mrs. Murphy, Mr. Kelly of Pennsylvania, Mr. Moulton, Mrs. Brooks of Indiana, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program on physical security at
			 Department of Veterans Affairs medical facilities, to direct the Secretary
			 to make certain improvements relating to inspections of Department of
			 Veterans Affairs medical facilities and improving care for women, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Accountability for Quality VA Healthcare Act. 2.Pilot program on physical security at Department of Veterans Affairs medical facilities (a)In generalBeginning not later than 90 days after the date of the enactment of this Act the Secretary of Veterans Affairs shall carry out a pilot program to enhance the physical security of Department of Veterans Affairs medical facilities. At the medical facilities selected for the pilot program, the Secretary shall—
 (1)ensure that alarm systems effectively notify relevant staff in the police command and control centers and the unit nursing stations of the facility; and
 (2)require relevant medical center stakeholders to coordinate and consult on— (A)plans for new and renovated units; and
 (B)any changes to physical security features, including closed-circuit television cameras. (b)LocationsThe Secretary shall select five medical facilities of the Department to participate in the pilot program.
 (c)TerminationThe pilot program shall terminate on the date that is two years after the date on which the pilot program commences.
 (d)ReportNot later than 30 days after the termination of the pilot program under subsection (c), the Secretary shall submit to Congress a report on the pilot program.
			3.Report on Department of Veterans Affairs improvement of facility alignment
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the findings and recommendations of the report of the Government Accountability Office entitled VA Real Property: VA Should Improve Its Efforts to Align Facilities with Veterans’ Needs. The report submitted by the Secretary shall include the plan of the Secretary, including a time frame for completion, to specifically address the following recommendations:
 (1)To address identified limitations to the strategic capital investment planning process, including limitations to scoring and approval and access to information.
 (2)To assess the value of the Department of Veterans Affairs Integrated Planning facility master plans as a facility-planning tool, and based on conclusions contained in the Government Accountability Office report, either discontinue the development of such master plans or address the limitations of such master plans.
 (3)To develop and distribute guidance for Veterans Integrated Service Networks and facilities using best practices on how to effectively communicate with stakeholders about alignment change.
 (4)To develop and implement a mechanism to evaluate Veterans Integrated Service Network and facility communication efforts with stakeholders to ensure that such communication efforts are working as intended and align with guidance and best practices.
 (b)Public availabilityUpon submittal of the report under subsection (a), the Secretary shall make the report publicly available on an internet website of the Department.
 4.Update of handbook to improve leasing projectsNot later than 180 days after the date of the enactment of this Act, and not less than once every five-year period thereafter, the Secretary of Veterans Affairs shall update the handbook of the Department of Veterans Affairs titled Planning and Activating Community Based Outpatient Clinics, or a successor handbook, to reflect current policies, best practices, and clarify the roles and responsibilities of the personnel of the Department involved in the leasing projects of the Department.
		5.Improvement of inspections of Department of Veterans Affairs medical facilities and improvement of
			 care for women provided by Department of Veterans Affairs
 (a)FindingsCongress makes the following findings: (1)The Department of Veterans Affairs has policies in place to help ensure the privacy, safety, and dignity of women veterans when they receive care at its medical facilities.
 (2)A Government Accountability Office report found many instances of noncompliance with such policies. (3)Women veterans are the fastest growing cohort within the veteran community.
 (4)Women serve in every branch of the Armed Forces and represent nearly 15 percent of the members of the Armed Forces currently serving on active duty and 18 percent of members of the National Guard and reserve components.
 (5)The number of women veterans using the medical care provided by the Department of Veterans Affairs is expected to increase dramatically.
 (b)Sense of CongressIt is the sense of Congress that— (1)female veterans are put at risk by a system that is currently designed for men; and
 (2)the Department of Veterans Affairs should follow through with commitments to ensure female veterans can access services tailored to their needs.
				(c)Improvement of inspections of Department of Veterans Affairs medical facilities and improvement of
			 care for women provided by Department of Veterans Affairs
 (1)Improvement of inspections processThe Secretary of Veterans Affairs shall strengthen the environment of care inspections process and oversight of such process by—
 (A)expanding the list of requirements that facility staff inspect for compliance to align with the policy of the Veterans Health Administration;
 (B)ensuring that all patient care areas of Department medical facilities are inspected as required; (C)clarifying the roles and responsibilities of Department medical facility staff responsible for identifying and addressing compliance; and
 (D)establishing a process to verify that noncompliance information reported by facilities to the Veterans Health Administration central office is accurate and complete.
					(2)Improvement of care for women
 (A)Monitoring of gender-specific care servicesTo improve care for women veterans, the Secretary of Veterans Affairs shall monitor women veterans’ access to gender-specific care services under current and future community care contracts or agreements. Such monitoring shall include an examination of appointment scheduling and completion times, driving times to appointments, and reasons appointments could not be scheduled with community providers.
 (B)DefinitionsIn this subparagraph: (i)The term gender-specific care services means mammography, maternity care, and gynecology.
 (ii)The term community care contract or agreement means an agreement described in section 101(d) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146), or other contract or agreement under which the Secretary furnishes hospital care and medical treatment to veterans at non-Department of Veterans Affairs health care facilities.
						6.Improvement of delivery of care at Department of Veterans Affairs medical facilities
 (a)Wait timesThe Secretary of Veterans Affairs shall clearly identify measures for wait times for medical appointments in Department of Veterans Affairs medical facilities in a manner that reduces the likelihood of an individual misinterpreting such measures.
 (b)SchedulingThe Secretary shall ensure that the term patient indicated date is clearly defined for purposes of the scheduling policy of the Veterans Health Administration and in related training documents. The Secretary shall take such steps as may be necessary to ensure such term is correctly implemented by employees who perform scheduling functions.
			(c)Staff availability
 (1)Allocation; schedulingThe Secretary shall develop a policy requiring Department of Veterans Affairs medical facilities to routinely assess the scheduling needs and resources required to ensure that employees of such facilities are allocated in such a manner as to adequately respond to the demand for scheduling medical appointments.
 (2)Recruitment and retentionThe Secretary shall develop a strategy to improve recruitment and retention of Department of Veterans Affairs medical providers and employees who perform scheduling functions for Department medical facilities. Such strategy shall be designed to ensure adequate staffing of Department medical facilities and shall emphasize recruitment and retention in facilities located in rural areas.
 (d)Telephone accessThe Secretary shall— (1)ensure that all Department medical facilities provide oversight of telephone access and implement the best practices outlined in the Department 2015 Telephone Access and Contact Management Improvement Guide, or a successor guide; and
 (2)identify medical facilities that are using outdated telephone technology and replace such technology with new systems designed to improve telephone service and access to health care.
				7.Annual report regarding the recruitment, hiring, and retention of nurses for the Veterans Health
			 Administration
 (a)Report requiredNot later than one year after the date of the enactment of this Act and annually thereafter, the Secretary of Veterans Affairs shall publish and submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report regarding efforts to recruit, hire, and retain nurses for the Veterans Health Administration.
 (b)ElementsThe report under subsection (a) shall include details relating to— (1)efforts to recruit, hire, and retain nurses at each medical facility of the Department;
 (2)resources provided by the Secretary to recruit, hire, and retain nurses for the Veterans Health Administration; and
 (3)recommendations for legislation the Secretary considers appropriate. 8.Reinstatement of reporting requirement regarding the Department of Veterans Affairs Health Professionals Educational Assistance ProgramSection 3003(a)(1) of the Federal Reports Elimination and Sunset Act of 1995 (Public Law 104–66; 31 U.S.C. 1113 note) shall not apply to the report required under section 7632 of title 38, United States Code.
		